DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Status of Claims
Claims 1-27 are pending. 
All claims are currently rejected.

Response to Arguments
Applicant’s arguments on pages 8-13 of Applicant’s responses filed 02/19/2021 have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Rousso, et al., US 20100140483 which teaches the dual-isotope SPECT protocol as claimed (see at least fig. 6B).
Therefore, the claims stand rejected. 


Withdrawn Rejections
Pursuant of applicant's amendments filed on 02/19/2020, rejections made to claims 18 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22-23 recite “performing two or more consecutive short SPECT perfusion scans” and “using the two or more short SPECT perfusion scans…” However, the term "short" in these claims is a relative term which renders the claim indefinite.  The term "short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.




	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-10, 14-15, 17, 20, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso, et al., US 20100140483, hereafter referred to as “Rousso”. 

Regarding claim 1, Rousso teaches A Single Photon Emission Computed Tomography (SPECT) diagnostic method of performing myocardial perfusion imaging on a patient (see fig. 6B below), the method comprising the steps of: 
(A) administering a rest radiotracer to the patient while the patient is at rest (see [0792])
(B) performing a SPECT scan of the heart of the patient, with the patient positioned at a scanning position, to obtain a rest perfusion image (see [0792]); 
see [0793-0794]); 
(D) administering a stress radiotracer while the heart of the patient is under stress (see [0793-0794]); 
(E) performing a SPECT scan of the heart to obtain a stress perfusion image (see [0793-0794]); and 

    PNG
    media_image1.png
    306
    643
    media_image1.png
    Greyscale

(F) maintaining the patient at the scanning position from the commencement of said step (B) through the completion of said step (E) (see [0794]); 
wherein said step (A) is completed prior to the placing of the patient’s heart under stress (see reproduced fig. 6B above);
whereby an alignment of the rest perfusion image and the stress perfusion image is facilitated (In [0794] that the protocol enables quick performance of an automated myocardial perfusion study while the patient is positioned in the imaging system, and therefore, it would have been obvious to a skilled artisan before the filing date of the invention that the protocol facilitates alignment of the rest perfusion image and stress perfusion image).


Rousso further teaches wherein step (C) is commenced after step (B) is completed (see fig. 6B and [0792]-[0793]). 

Regarding claim 5, Rousso teaches all the limitations of claim 1 above. 
Rousso further teaches wherein step (B) continues to be executed during execution of steps (C), (D) and (E).
(Fig. 6B fails to teach that the rest imaging is performed while the adenosine infusion, stress injection and stress imaging are being performed, however, [0805]-[0807] teaches a scenario where the rest and stress imaging are performed simultaneously utilizing the different energy levels of the two radiopharmaceuticals). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rousso to perform the rest imaging simultaneously during the stressing and stress imaging as [0935] includes that various modifications of the protocols are perceived. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Thallium as the stress radiotracer to yield predictable results. See MPEP 2143(I)(A)).

Regarding claim 6, Rousso teaches all the limitations of claim 1 above. 
Rousso further teaches wherein the rest SPECT radiotracer comprises a Technetium-based radiopharmaceutical (see [0190]).

Regarding claim 7, Rousso teaches all the limitations of claim 1 above. 
Rousso further teaches wherein the stress radiotracer comprises Thallium (Fig. 6B does not show that Thallium is the stress radiotracer. However, in a separate embodiment in fig. 6C, the stress radiotracer is thallium and Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Thallium as the stress radiotracer as [0935] includes that various modifications of the protocols are perceived. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Thallium as the stress radiotracer to yield predictable results. See MPEP 2143(I)(A)).

Regarding claim 8, Rousso teaches all the limitations of claim 6 above. 
Rousso further teaches wherein the stress radiotracer comprises a Technetium-based radiopharmaceutical (see [0192]).

Regarding claim 9, Rousso teaches all the limitations of claim 7 above. 
Rouso further teaches wherein the rest radiotracer comprises Thallium (see fig. 6B).

Regarding claim 10, Rousso teaches all the limitations of claim 1 above.
Rousso further teaches wherein the rest radiotracer comprises Thallium (see fig. 6B), and the stress radiotracer comprises a Technetium-based radiopharmaceutical (see [0190]).

Regarding claim 14, Rousso teaches all the limitations of claim 1 above.
Rousso further teaches wherein the stressing agent comprises a stress pharmaceutical selected from a group consisting of adenosine (see [0793])

Regarding claim 15, Rousso teaches all the limitations of claim 14 above.
Rousso further teaches wherein the stress pharmaceutical comprises dipyridamole (see [0870]).

Regarding claim 17, Rousso teaches all the limitations of claim 1 above.
see fig. 6B which shows the time from the injection of rest thallium through the end of the stress imaging is less than 20mins).

Regarding claim 20, Rousso teaches all the limitations of claim 1 above.
Rousso further teaches wherein the method comprises the step of performing steps (A) through (F) on a patient of a hospital emergency room having symptoms of heart disease (See [0059] which includes that the method can be used for diagnosing coronary disease, and so since the imaging is performed under 20mins as indicated in fig. 6B, it is obvious to one skilled in the art at the time of the invention that the steps are performed on a patient in a hospital emergency room having coronary disease).

Regarding claim 25, Rousso teaches all the limitations of claim 1 above.
Berman further teaches wherein said step (F) comprises maintaining the patient at the scanning position from the commencement of said step (A) through the completion of said step (E). (see [0794]);

Regarding claim 26, Rousso teaches all the limitations of claim 1 above.
Rousso further teaches wherein step (D) comprises administering a stress dose of a Technetium-based radiopharmaceutical (see [0192]), 
wherein step (A) comprises administering a rest dose of a Technetium-based radiopharmaceutical (see [0190]), the stress dose being greater than the rest dose (see [0792] for the rest dose of 2-5mCi and [0793] for stress does of 20-40mCi).

Regarding claim 27, Rousso teaches all the limitations of claim 1 above.
see [0798] which confirms that thallium and teboroxime which are the radiotracers used in fig. 6B have different energies).


Claims 2 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso in view of Ryals et al., US 5431161, hereafter referred to as “Ryals”.

Regarding claims 2 and 11, Rousso teaches all the limitations of claim 1 above.
Rousso does not teach the step of, after step (A), scanning the heart to obtain rest heart pumping ability information and wherein the rest heart pumping ability information comprises rest wall motion information.
However, Ryals teaches acquiring rest wall movement information using GSPECT in col. 9, lines 9-21 for the purpose of accurately diagnosing Coronary Artery Disease (CAD). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Rousso’s protocol to acquire rest wall movement information the way Ryals does for accurate diagnosis of CAD using only one imaging session. See col. 9, lines 40-44 of Ryals.

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso in view of Paul et al., “Gated Myocardial Perfusion SPECT: Basic Principles, Technical Aspects, and Clinical Applications”, J. Nucl. Med. Technol. 2004. Vol. 32, No. 4. Pp. 179-187, hereafter referred to as “Paul”. 

Regarding claims 3 and 12, Rousso teaches all the limitations of claim 1 above.

However, Paul teaches obtaining left ventricular ejection function data from GPECT stress protocols while the patients are under stress. See paragraph under “Protocols” on pages 181 and 182. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Rousso’s protocol with Paul’s protocol, for improved image quality. See page 181 “Radiotracers” paragraph.

Claims 13, 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso in view of Paul, as applied to claim 3 above, and further in view of Ryals. 

Regarding claim 13, Rousso in view of Paul teaches all the limitations of claim 3 above.
Rousso in view of Paul does not teach wherein the stress heart pumping ability information includes end systolic volume and end diastolic volume.
Ryals further teaches wherein the stress heart pumping ability information includes end systolic volume and end diastolic volume. See col. 3, lines 19-58.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Rousso’s protocol as modified by Paul to include end-diastole and end-systole volume determinations the way Ryals indicates for diagnosis of coronary artery diseases. See col. 3, lines 19-68 of Ryals.

Regarding claim 21, Rousso teaches all the limitations of claim 3 above.

However, see fig. 4A and col. 18, lines 31-39 of Ryals for the acquisition of gated SPECT data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Rousso’s protocol as modified by Paul to acquire gated SPECT images the way Ryals does for improved sensitivity and specificity of diagnosis. See col. 3, lines 8-13 of Ryals. 

Regarding claim 24, Rousso teaches all the limitations of claim 3 above.
Rousso in view of Paul does not teach wherein the step of scanning the heart to obtain stress heart pumping ability information is started before step (D), with the stress heart pumping ability information being obtained using the rest SPECT radiotracer.
However, Ryals teaches determination of the wall movement before stress measurements (i.e. rest wall movement information) for the purpose of accurately diagnosing Coronary Artery Disease (CAD). See col. 9, lines 9-39 for explanation of the basic premise of the invention. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Rousso’s protocol as modified by Paul to acquire rest wall movement information the way Ryals does for accurate diagnosis of CAD using only one imaging session. See col. 9, lines 40-44 of Ryals.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso in view of Go et al., “A Prospective Comparison of Rubidium-82 PET and Thallium-201 SPECT Myocardial Perfusion Imaging Utilizing a Single Dipyridamole Stress in the Diagnosis of . 

Regarding claim 16, Rousso teaches all the limitations of claim 1 above.
Rousso does not teach wherein the stressing agent comprises a non-pharmaceutical stressing agent consisting of handgrip exercise.
However, Go teaches SPECT myocardial imaging using handgrip exercises on page 1899, right column, third paragraph. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize Go’s handgrip stress exercise in Rousso’s protocol for reliable results from the radiotracer. See second paragraph under “Discussion” section on page 1904.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso in view of El Fakhri, et al., US 20080292165, hereafter referred to as “El Fakhri”. 

Regarding claim 18, Rousso teaches all the limitations of claim 1 above.
Rousso further teaches wherein the stress radiotracer comprises Thallium and the rest tracer comprises Technetium (Fig. 6B does not show that Thallium is the stress radiotracer. However, in a separate embodiment in fig. 6C, the stress radiotracer is thallium and Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Thallium as the stress radiotracer as [0935] includes that various modifications of the protocols are perceived. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Thallium as the stress radiotracer to yield predictable results. See MPEP 2143(I)(A)); 

However, El Fakhri teaches a dynamic perfusion study a myocardial perfusion study stating in paragraph 61 that “the accuracy of 5D-GFA was assessed by comparing the 123I factor images acquired during simultaneous dual isotope SPECT to the cross-talk free 123I factor images obtained during sequential imaging that were (1) estimated by the difference between results obtained from the summed dynamic studies and results obtained from the initial 99mTc study and (2) corrected for scatter using a Compton window subtraction approach similar to that used in the case of 99mTc alone”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Rousso’s protocol to configure Rousso to include El Fakhri’s crosstalk compensation step to improve the accuracy of the data. See paragraph 61 of El Fakhri. 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso in view of Slomka, et al., US 20120245460, hereafter referred to as “Slomka”. 

Regarding claim 19, Rousso teaches all the limitations of claim 1 above.
Rousso further teaches wherein step (D) comprises administering a stress dose of a Technetium-based radiopharmaceutical ((see [0192])), 
wherein step (A) comprises administering a rest dose of a Technetium-based radiopharmaceutical (see [0190]), the stress dose being greater than the rest dose (see [0792] for the rest dose of 2-5mCi and [0793] for stress does of 20-40mCi).

However, Slomka teaches in paragraphs 69-70, that myocardial perfusion SPECT rest scans are subtracted from stress scans to obtain a change in perfusion. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Rousso’s protocol to include Slomka’s subtraction step for improved mapping of the rest and stress data. See paragraph 70 of Slomka. 

Claims 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rousso in view of Berman, et al., “Stress Thallium-201/Rest Technetium-99m Sequential Dual Isotope High-Speed Myocardial Perfusion Imaging”, JACC: Cardiovascular Imaging, Vol. 2, No. 3, 2009, hereafter referred to as “Berman”.

Regarding claim 22, Rousso teaches all the limitations of claim 1 above.
Rousso does not teach wherein step (E) comprises performing two or more consecutive short SPECT perfusion scans, and combining data from the two or more short scans to produce the stress perfusion image.
However, Berman teaches wherein step (E) comprises performing two or more consecutive short SPECT perfusion scans (see the stress supine and stress sitting scans in fig. 1), and combining data from the two or more short scans to produce the stress perfusion image (see page 275, second paragraph under “Image quality and image analyses” section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rousso’s protocol with Berman’s protocol to 

Regarding claim 23, Rousso in view of Berman teaches all the limitations of claim 22 above.
Berman further teaches step (E) further comprising using the two or more short SPECT perfusion scans to detect and correct patient movement during the performance of step (E) (see page 281, “upright and supine imaging” section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rousso’s protocol as modified by Berman above with Berman’s protocol to reduced radiation burden for the patient. See pages 280-281, “Radiation Dosimetry” section of Berman. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9173625 as outlined below.

Instant Application
U.S. Patent 9173625
1. A SPECT diagnostic method of performing myocardial perfusion imaging on a patient, the method comprising the steps of: 



(B) scanning the heart of the patient, with the patient positioned at a scanning position, to obtain a rest perfusion image;



(C) administering a stressing agent to the patient to place the patient's heart under stress;
(D) administering a stress radiotracer while the heart of the patient is under stress;

(E) scanning the heart to obtain a stress perfusion image; and

(F) maintaining the patient at the scanning position from the commencement of said step (B) through the completion of said step (E), wherein said step (A) is completed prior to the placing of the patient’s heart under stress; whereby the alignment of the rest perfusion 





(B) when the rest radiotracer is fixed in a heart of the patient, scanning the heart to obtain rest heart pumping ability information; (C) scanning the heart of the patient to obtain a rest perfusion image; 

(D) administering a stressing agent to the patient to place the patient's heart under stress; 
(F) administering a stress radiotracer while the heart of the patient is under stress; then 

(G) when the stress radiotracer is fixed in the heart, scanning the heart to obtain a stress perfusion image.
(E) scanning the heart of the patient to obtain stress heart pumping ability information; then
27. A SPECT diagnostic method as claimed in claim 1, wherein the patient remains in a scanning position from step (C) through step (G) inclusive.



Claims 1-27 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 9517037 as outlined below.
Instant Application
U.S. Patent 9517037
1. A Single Photon Emission Computed Tomography (SPECT) diagnostic method of performing myocardial perfusion imaging on a patient, the method comprising the steps of: 

(A) administering a rest radiotracer to the patient while the patient is at rest; 





(B) scanning the heart of the patient, with the patient positioned at a scanning position, to obtain a rest perfusion image;


(C) administering a stressing agent to the patient to place the patient's heart under stress;

(D) administering a stress radiotracer while the heart of the patient is under stress;


(E) scanning the heart to obtain a stress perfusion image; and



(F) maintaining the patient at the scanning position from the commencement of said step (B) through the completion of said step (E),
Wherein said step (A) is completed prior to the placing of the patient’s heart under stress;
whereby the alignment of the rest perfusion image and the stress perfusion image is facilitated.



(D) administering a rest radiotracer to the patient once the patient is at rest, the rest radiotracer and stress radiotracer comprising the same radiopharmaceutical, with the rest radiotracer being administered at a higher dose than the stress radiotracer; 

(E) when the rest radiotracer is fixed in a heart of the patient, scanning the heart to obtain rest heart pumping ability information and a rest perfusion image; 

 (A) administering a stressing agent to the patient to place the patient's heart under stress; then 

(B) administering a stress radiotracer while the heart of the patient is under stress; 


(C) when the stress radiotracer is fixed in the heart, immediately scanning the heart to obtain a stress perfusion image and stress heart pumping ability information; 

8. The SPECT diagnostic method as claimed in claim 7, wherein the patient remains in a scanning position from step (C) through step (E) inclusive.
(F) subtracting the stress perfusion image from the rest perfusion image to obtain a refined rest perfusion image.


Dependent claims 2-27 are either recited by the conflicting claims or can be considered obvious based on Rollo for the reasons outlined in the prior art rejection above.
Applicant may overcome this double patenting rejection by limiting the claims to the non-elected species from the restriction requirement made April 14, 2016 in the prosecution history for 9517037 (or by filing a Terminal Disclaimer).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/FAROUK A BRUCE/Examiner, Art Unit 3793          

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793